         Case 1:17-cv-07814-KPF Document 115 Filed 10/30/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DAVID ABERNATHY, et al.,

                           Plaintiffs,
                                                  17 Civ. 7814 (KPF)
                    -v.-
                                                        ORDER
 EMBLEMHEALTH, INC., et al.,

                           Defendants.

KATHERINE POLK FAILLA, District Judge:

      The status conference scheduled for November 4, 2020, is hereby

ADJOURNED sine die, pending resolution of Plaintiffs’ pending motion for class

certification.

      SO ORDERED.

Dated:       October 30, 2020
             New York, New York           __________________________________
                                               KATHERINE POLK FAILLA
                                              United States District Judge
